    Case 3:18-cv-01815-S Document 33 Filed 09/27/19                            Page 1 of 52 PageID 219



                               IN THE LINITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

JENNIFER R. SCOTT,                                         $
      Plaintiff,                                           $
                                                           $
VS.                                                        $      CIVIL ACTION NO. 3:18-CV-01815-S
MIMEDX GROUP,INC                                           $
                                                           $
         Defendant.                                        $


 PLAINTIFF'S APPENDIX IN SUPPORT OF PLAINTIFF'S BRIEF IN SUPPORT OF
RESPONSE TO DEF'ENDANT'S MOTION FOR PROTECTIVE ORDER AND MOTION
                  TO SUPPRESS AUDIO RECORDINGS

                                                                                              APPENDIX

Excerpts of Amy Powers Deposition                                                               r-29

Excerpts of Kevin      Lilly Deposition                                                         30-48

Amy Powers Note on Ritz Carlton Stationary                                                      49

Amy Powers Audio Recording of Kevin Lilly and Others on January 30,2017
at the Ritz Carlton Hotel                                                                       50



                                                           Respectfully submitted,


                                                           /s/ JASON C.N. SMITH
                                                           JASON C.N. SMITH
                                                           State Bar No. 00784999

                                                           LAW OFFICES OF JASON SMITH
                                                           600 Eighth Avenue
                                                           Fort Worth, Texas 76104
                                                           (8 1 7) 334-0880, telephone
                                                           (8 I 7) 334-0898, facsimile
                                                           Email : jasons@letsgotocourt.com
                                                           ATTORNEYS FOR PLAINTIFF




\sed\scottj\Lit\appendix-RespÂMotPTOSupress-Audio.   I8I
    Case 3:18-cv-01815-S Document 33 Filed 09/27/19                        Page 2 of 52 PageID 220



                                          CERTIFICATE OF SERVICE

         I hereby certi$ that on September 27,2019,I electronically filed the foregoing document
with the clerk of court for the U.S. District Court, Northern District of Texas, using the electronic
case filing system of the court and in accordance with the Federal Rules of Civil Procedure. The
electronic case filing system sent a "Notice of Electronic Filing" to the following attorneys of
record who have consented in writing to accept this Notice as service of this document by
electronic means: Harold D. Jones.


                                                           /s/ JASON C.N. SMITH
                                                           JASON C. N. SMITH




\sed\scottj\Lit\appendix-RospAMotPTOSupress-Audio.   I8I         2
          Case 3:18-cv-01815-S Document 33 Filed 09/27/19                    Page 3 of 52 PageID 221

      1                                  IN THE UNITED STATES DISTRTCT                    COURT
                                              NORTHERN DTSTRICT                OF TEXAS
      2                                               DALLAS DIVISTON
     3
     4                JENNTFBR       R   .   SCOTT,                      )

                                                                         )

     5                                        Plaintiff,                 )

                                                                         )

     6                VS.                                                )    NO. 3:18-CV-01815-S
                                                                         )

     7                MIMEDX GROUP, TNC.                                 )

                                                                         )

     I                                       DefendanLs.                 )

                                                                         )

  9
10
1l_
l2
13                                       VÏDEOTAPED DEPOS ITION OF AMY                    POhIERS
1"4
15                                                    Scottsdale, Arizona
                                                       August 13, 2AJ,9
a6                                                               9:1-2 a.m.
17
18
l-9
2A
2L               Prepared by t
                 SUSAN D. BTNGHAM, CR,                     RPR
22               Certificate   No. 50364
23
                 Prepared for:
24               DISTRÏCT        COURT
25                (   Original   )



                                                                                          Page 1
                                              Veritext Legal Solutipns
                                                   800-336-4000
                                                                                                       App. I

                                                                                                        :rciü
          Case 3:18-cv-01815-S Document 33 Filed 09/27/19       Page 4 of 52 PageID 222

      1         videographer.        The court reporter
                                                     is susan Bingham
     2          from the firm verit.ext.. r am not authorized Lo
     3          administ.er an oath, r am not related Lo any party
     4          in this action nor am r f i-nanciarly interesled in
     5          Lhe outcome.
     6                   Counsel and all- present in the room and
     7          everyone attending remotely will now stat.e their
     B          appearances and affiliat.ionsfor the record. rf
     9         there any objections to proceedirg, please st.at.e
 10            them at the time of yollr appearance, beginning
 11            with the noticing attorney.
12                          MR. SMf TH: Jason Smith f or t.he plaintif                  f   ,

t-3            Jennifer     Robyn Scot.t.
I4                       MR. JONES: Harry Jones wit.h Litt.ler
15             Mendel-son for the defendant. MiMedx.
16                         THE vrDEocRApHER: wilr- t.he court. reporter
I7             please swear in the wit.ness.
1B                                                   ***
t9                                              AMY POWERS,
20             called as a witness herein, having been first duly
2I             sworn, v/as examined and testif ied as follows:
22                        THB VIDEOGRAPHER : Thank you - you may
23            proceed
24
25                                                   ***

                                                                             Page   6

                                     Veritext Legal Solutions
                                          800-336,4000
                                                                                            App.   2
         Case 3:18-cv-01815-S Document 33 Filed 09/27/19        Page 5 of 52 PageID 223

     1                                           EXAM TNAT I ON

     z         BY MR. SMITH:
     3               O. Could staLe your name for the court and
  4            ju.y, please.
     5               A.    Amy Powers.
  6                 O. And \n/e're taking your deposition today in
  7            Scottsdale, Arízona?
  B                  A.    Correct.
  9                  - And you have given an oath to tell the
                     O

10            t.ruth as if you were sitting in front. of a judge
11            and a j lrry; correcL      ?

1_2                  A.    Yes.
13                 O. And you understand that. your t.est.imony                        may
a4            be used l-at.er at. trial if t.his case goes to trial
15            in Dal1as, Texas?
1_6               A- Yes.
L7                  O. All right.    At one point did you work for
1B            t.he defendant MiMedx?
T9                  A. Yes     -



20                  O. And what. v/as your position with MiMedx?
21_                  A- I st.art.ed as an area federal director in
22            the    in a federal- division t.hat was newly
23            created in Sept.ember of 2oI4.
24                 a. Okay. We'lI get int.o some specifics in a
25            minute, but did you owerhear a conversation in

                                                                              Page j
                                    Veritext Legal Solurtions
                                         800-336-4000
                                                                                          App..3
          Case 3:18-cv-01815-S Document 33 Filed 09/27/19       Page 6 of 52 PageID 224

      1         going to mark Lhose documenLs as a group                    as
      2         Exhibit 3.
      3                A.   Okay.
      4                    (Deposition Exhibit. No. 3 was marked for
      5         ident.if ication. )
      6              O. By MR- SMITH: And t.hose include                     some
      7         emails that you sent at MiMedx; correct?
      B              A- Correct.
     9              o-      They ar-so íncrude a blue documenL, and can
 10            you tell     us what t.hat bl_ue document. is, if you
 11            could hold it up for the video?
 I2                 A. yes. So this was           it was a not.ice in
13             the room from the Rit.z-carrt.on which is the hotel-
14             where tvlitvledx held the actual_ sal-es meet.ing and
15                  O. That. Is the hotel in Florida?
L6                    A. yeah, correct, hot.el     the Ritz_Carl_ton
1"7            in Florida.   And at t.he time that Kewin Lill-y \^/as
t-B            having this conversation with t.he people in t.he
I9             room he was wi th, t.he one thing t.hat     you know,
20            r was recording it at t.he time, but t.he one thing
2T            that really stuck out t.o me is he saíd        and I
22            took a hand noLe on it, he said., The one person
23            who could fuck r.tp a wet dream, and he was
24            referring     t.his was actually about a regional
25            sares director who had just. l-ost her job with the

                                                                           Page   14

                                     Veritext Legal Solutions
                                          800-336-4000                                    App.   4
           Case 3:18-cv-01815-S Document 33 Filed 09/27/19       Page 7 of 52 PageID 225

      1          company and her name is Robyn Scott.                    So I had
      z          just Laken a handwritten note at the time that-
      3          thaL v/as actuaÌ 1y happening because it j ust, 1zou
      IA         know, appeared to me t.o be something that \^/as
      5          pretty        a detrimentalthing to say about
      6          somebody in a room fu1l of coll_eagues.
      7                O. And you wrote it on this piece of paper
     B           that. was in t.he hotel room?
     9                 A.    Yes, f did.
 10                    o.    was this just a random piece of paper that
 11             was nearby?
1,2                    A.      , it. \^/as
                             Yes             .


13                     a.   And you kept             you kept that piece of
T4              paper?
15                   A. yes, I      f produced this document. as part
a6              of my complaint that I gave to MiMedx human
1-7             resources. so it was part. of what. r present.ed.
1B                  O. And is this the original document?
19                  A. Yes, this is.
20                  O. Okay. And then you aLso, âs a part of
21_            Bxhibit 3, there's some more ernai-ls wi-th tvliMedx
22             concerning a complaint you filed regarding the
23             what f 'l-l call_ the Kevin Lilly sit.uat.ion?
24                  A. yes.
25                    a.    If I refer t.o the Kevin Lil1y situation

                                                                             Page   15

                                      Veritext Legal Solutions
                                           800-336-4000
                                                                                           App-   5
          Case 3:18-cv-01815-S Document 33 Filed 09/27/19            Page 8 of 52 PageID 226

      1         can we have an understanding Lhat that is the
      2         srtuation in which you and Susan Schardt. overheard
     3          Kevin Li1ly and others at                  a   MiMedx off-site
     4          meet.ing in Fl- orida ?
     5                    A.       Yes.
     6                     And do you bel_ieve that Bxhibit 3 reflects
                          a.
     1          all   the document.s that. are responsive to Request
     B          No.   2?
     9                    A.      Yes.
10                        O   .
                         Okay. So you ' ve brought today    wel J- ,
11              you'we provided in response to the subpoena
I2              Exhibit2, which is a recording, and Exhibit 3,
13             which are emai]s you've had with Ivtil4ed.x regarding
1_4            the Kevin Lilly            situation,
                                           and the blue
15             Ritz-Carlton document. in which you wroLe a not.e
16             while you were hearing the conversation?
T7                   4.. Yes.
1B                   O. All right.
I9                  a. What type of business is MiMedx?
20                  A. ft is a medical dewice manufacLurer and
2I             marketer for allograft and    allograft tissue,
22             basically, used in wound care and used in various
23             other practices, orthopedics and pain managemenL
24             and. . .
25                    a.          What is allograft.?

                                                                                 Page 16
                                          Veritext Legal Solutions
                                               800-336-4000                                    App.   6
          Case 3:18-cv-01815-S Document 33 Filed 09/27/19                         Page 9 of 52 PageID 227

     1          reported to?
     a
     z,                        A.          Pete Petit.
     J                             O   .   okay.
  4                         (Deposition ExhibiL No. 5 was marked for
  5             identificaLion. )
  6                   a. BY MR. SMITH: Now, let me show you whaL's
  7            marked as Exhibit                       5 to your deposition.
  B                                        On January 17th, 20..7 , Chris Cashman
  9             issued Exhibit                     5, which is                the subject is
10             Organi zat ional Announcement                          ?

11                             A.          Yes.
I2                             O. Do you recal-l seeing this?
13                             A. I do recal-l- it.
1,4                            O. And did you learn as a result                            of the
15             organj-zational- announcemenL t.hat MiMedx ended the
1,6            employment of Robyn Scott?
T7                  A. f didn' t. know at the time t.his was p'ut
l_B            ouL.   fL wasnrt     there werentL any rrames.
19                  O. okaY. Did you find out around ,-Tanuary
20             ]-'7   Lh   ,       2OI'7 that. Robyn Scott                \,vas   terminated from
21_            MiMedx?
22                             A           Yes.
23                             a           Okay.   And how did you find that. out?
24                             A           Talked to Robyn Scott..
25                             O           Okay. And then did you also find out from

                                                                                              Page 27
                                                    Veritext Legal Soh-rtions
                                                         800-336-4000                                       App.   7
          Case 3:18-cv-01815-S Document 33 Filed 09/27/19        Page 10 of 52 PageID 228

      1          been the regì-onal sales director                 f   or t.he north
      2          part of Texas?
      3                A.    Yes.
      4                O- And the western part of Texas?
      5                A. Yes.
      6                O. All right.   And then you     t.hen you also
                 tal-ked to Robyn Scott around that time?
      B                A. f believe so.
     9                 O. And what did she tell                  you about the
 10             terminat. ion?
 1t_                   A. I don' t remember          .


1,2                    O. Was she surprised?
13                     A. Yes, very.
1_4                    O- Vüere you surprised?
15                    A.    Yes   .


1"6                  O. hIhY?
1,7                  A. Because she was a performer. I believe at
1B             the time T would have Lo say she was number two.in
L9             our division of    r t.hink there \^/ere six of us in
20             our diwision, six regional sales directors, so f
21-            was surprised to hear that she had been let. go
22             because her performance was act.ually higher than
23             mine. So my typical react.ion v¡as t.o think, I
24             coul-d be next if they're letting go somebody who's
25             performirg, then...

                                                                              Page 29
                                      Veritext Legal Solutions
                                           800-336-4000                                     App. I
          Case 3:18-cv-01815-S Document 33 Filed 09/27/19         Page 11 of 52 PageID 229

      1          that occurred at the national team meeti.g, which
      z          was me and my col-league susan schardt overhearing
      3          Kevin Lilly discussing such things as why Robyn
     4           Scott was fired        from         or no longer with
     5          MiMedx.
     6                 a.     Okay. And this
                       A.     My complaint
                                      I guess a complaint.
     B              a. Okay. Would you say Bxhibit 6 is the
     9          complaint. you filed
10                     A.    Yes, iL is.
11                    A.        regarding t.he Kevin Lilly incident?
L2                    A. Yes, it is.
13                    O. And iL indicat.es t.hat the locat.ion was at
T4              the tvtitvledx national Leam meeti^g, Orlando,
15              Florida, Ritz-Carl-ton?
1_6                   A. Yes     .


1,7                   a.     So this    occurred in Orlando?
1B                    A.     Yes.
I9                    a.     And do you recall           the d,at.es of t.he MiMedx
20             nat ional- team meeting?
21                    A.     I dontt. recall    I know around the
22             time         I know because of this incident.     f can't
23             remembe     r if we were there the 2"7 th, Janua ry 27 th
24             of 20L7.
25                    a.     Okay.

                                                                              Page 31
                                       Veritext Legal Solutions
                                            800-336-4000
                                                                                             App.   9
          Case 3:18-cv-01815-S Document 33 Filed 09/27/19          Page 12 of 52 PageID 230

      1                         To approximately February 2nd,, I
      2          be I   ieve
      3                   a.    Okay.
     4                   A.          20r7   .


     5                   O.     And the Kevin Lilly            incident occurred       on
     6          Janua    ry 30th, 20I7?
     7                   A.     Yes.
     B                   O.     Okay. And what caused you to create
     9          Exhibit        6?
10                       A.  at the time of
                                So              on January 30th of
11              201-7 f was ina room with a col-l-eagrle, a hotel
t-2             room     her hotel room t.o be exact.    and \^ie heard
13              a loud group of guys comj-ng back from wherever
14             next to us, and they     iL turned out to be t.he
15             leader    a lot of the leadership team of MiMedx.
T6             And they were immedíate1y just real-ly Lalking very
1"7             sexist things about.             women.
1B                   O. Okay.
T9                   A. And so I made a recording of thaL and.
20             not. to do anything with ít, howewer people found
21             out about it and my superior       Tim O'Brien and
22             Joe Longo came to me after this meet.ing and asked
23             me if t.hat had happened, and I said y€s, and they
24             Lofd me f needed to file a complaint                     -



25                       So tktaL's when I f ormulated this email to

                                                                               Page   32

                                        Veritext Legal Solutions
                                                800-336-4000
                                                                                              ApP-   1o
          Case 3:18-cv-01815-S Document 33 Filed 09/27/19             Page 13 of 52 PageID 231

      1          go over, you know, exacLly kind of step by step
      z          what had happened t.hat evening.
      3               a. Okay. So is Exhibir 6 a complaint that
     4           Tim O'Brien and Joe Longo asked you to put in
     5           writ ing?
     6                 A  Actual 1y at the time I put it in wriLing I
     7          v/as asked to put rt in writing by Thornton Kuntz
     B          because at. this L ime it had been escafated t.o
     9          human resources.
10                     O   .
                           Okay. And did you understand that. the
11              MiMedx      did MiMedx have a sex discrimination and.
1,2             sexual- trarassment policy?
13                     A.      Yes.
L4                     a-      And did       your understanding that
                                                rl¡as it
15              t.he MiMedx policy provided. t.hat. employees coul_d
1,6             f ile complaint.s about sex discrimination   and
a7              sexual harassment?
1B                    A. I don't know the l_aws behind that-.
19                    a.       okay.
20                    A.I just know that. it \¿vas wrong and it
21,             was   f knew it was something that. . .
22                  a. okay. And Thornt.on Kunt z asked you to put
23              it in writing?
24                    A.       Yes, he did.
25                    O.       okaY   So the MiMedx naLional_ Leam meeting
                                      -




                                                                                   Page 33
                                          Verjtext Legal Soh"rtions
                                               800-336-4000                                      App- lL
          Case 3:18-cv-01815-S Document 33 Filed 09/27/19        Page 14 of 52 PageID 232

     1           was from approximately January 27Lh t.o February
     ¿           2nd in Orlando, Florida?
     3                 A-    Correct.
     4                 O. And it took pJ-ace at the Ritz-Carlton?
     5                 A. Yes.
     6                 a. And, generally, what type of activities
     -l         were occurring at the national                   team meeLing?
 B                     A-    Typically     it was          it's
                                                  a very, very long
 9              day of meetings, so starting at 7:30    as early
10              as 7:OO, 6:30 in the morning and going until about.
11              6:00 at night,       different.
                                           break-out sessions. We
72              would have sessions t.ogether as an ent.ire company,
13              so these were sales strat.egy meetings. And then
L4              we would break out into our various regions t.o
15              address our    our business. So we would talk
L6              sal-es numbers, t.rends, strategíes .
I7                         And then our ewenings typically                   either
1B              were f illed wíth dinners or actiwities.                     And t.hen
19             on the day that. the incident occurred with Kevin
20             Lilly we were actually given a hal-f day of free
2T             actiwíties.   So you could choose from golf, spa
22             day or just free day or I believe they had a
23             catamaran cruise or something Iike t.hat set. up.
24                   O. In your prewious testimony I t.hink you
25             mentioned Susan Schardt - Was Susan Schardt

                                                                              Page 34
                                      Veritext Legal Solurions
                                           800-336-4000                                     App-   L2
          Case 3:18-cv-01815-S Document 33 Filed 09/27/19                          Page 15 of 52 PageID 233

      1             employed by MiMedx?
      2                      A.      Yes           -



      3                      O.      And what was her position?
     4                       A.      She was an account. executive in the wound
     5              care division.
     6                    a. Okay. And did you all, on your     the
  7                 on the January 30th, 20L7 when you all were given
  B                 a free d-y, did you all have an activity
  9                 together?
10                           A   -   We                y€s, we had a spa
                                                      both had   not
11              at. the same time but both had spa treatments at
1,2             t.he Ri t. z - Carl- ton                .


13                           O. Okay. And after that,                              did you go back        t.o
1-4             her room?
l-5                  A. Yes                    .


L6                       O.          And what were you all going to do?
I7                       A.          Just hang out and catch up. We were close
1-B             friends.
L9                       O.          Okay. And did her room have a balcony?
20                       A.          Yes.
21-                      O.          And were you in the room at approximately
22              4:3O P. m , according to Exhibit                                   6?

23                       A.          Yes   -



24                       a.          And I think you had 4:30 p.m. Eastern
25              S   t anda   rd Time ?

                                                                                                Page 35
                                                        Veritext Legal Solutions
                                                             800-336-4000                                       App-   13
          Case 3:18-cv-01815-S Document 33 Filed 09/27/19                Page 16 of 52 PageID 234

      1                    A.   Yes       .


      z                    O.   That would be Florid.a time?
      3                    A.   Correct.
      4                O. Okay. And did you hear some people
      5          talking loudly?
     6                     A.   Yes.
     1                 O. By the wây, does Bxhibit 6, v/as that
     B          writ.t.en cl-oser to the time of the incident?
     9                 A. Bxhibit 6      yeah, 6 was written around
 10             February Bth, so prett.y close.
 11                    O. Okay. And does it refresh your
 T2             recol-l-ection about the events of .ranuary 3oLh of
13              20L7   ?

1-4                        A-   Yes   -


15                   O. Okay. And what did you hear?
1,6                  A-  conversat ions - r cour-d.nr t hear ar l of
I7             them, j ust      Kevin Lil1y was prett.y l-oud and,
1B             like r said, init.ially    when they came int.o the
T9             room he \^¡as t.alking about hiring prostit.utes and
20             how they all had girls aL these meetings. rt was
2L             very inappropriate     for a leadership team to be
22             discussing
23                   a. And I wanL to break down what you heard.
24             So you     you heard some woices coming   male
25             woj-ces coming f rom tLre next room?

                                                                                     Page   36
                                              Veritext Legal Solutions
                                                   800-336-4000                                     APp-   14
            Case 3:18-cv-01815-S Document 33 Filed 09/27/19            Page 17 of 52 PageID 235

       1                    A    Yes
       z-                   O    And was one of t.hose
                                                   v/ere they loud?
      3                A   Yes. Loud enough that it, even with the
      4           door closed, the balcony door, yorl coul_d still
      5           hear them. rt was loud. And I d.on't know
      6           coul-d not see them
      7                O. Could you t.ell if                   L.hey \^/ere on the
     B            balcony?
     9                   A.     No, coul-d not. tell           .

 10                     O. okay. Coul- d you                       did you recognize the
 11               vol-ce of Kevin Li 1ly?
 a2                     A       Yes, r did.
 13                     O       Had       you heard Kewin Lilly            talk before?
 1-4                    A.      Yes.
15                     O. Had he made presentations                       at.   t.he MiMedx
L6               national team meet.ing t.hat. week?
1_7                     A.      Yes   -


1B                      a.      Had you met. him before t.hat naLionar team
19               meet.ing?
20                     A.       Yes
21                    a. And what       what do you recal-l t.he f irst
22              things that you initially    heard.   wel1, let. me
23              back up - Scratch that..
24                       hlhat. ot.her voices did you hear from the
25              nexL room next. to Susan Schrardtrs room?

                                                                                   Page   37
                                            Veritext Legal Solutions
                                                 800-336-4000                                  App-   15
           Case 3:18-cv-01815-S Document 33 Filed 09/27/19        Page 18 of 52 PageID 236

      L                   A. Area vice president Ricky palmer; Lane
      ¿           Clark, the regional sal-es director; Frank BraIy,
      .f          who \,vas a regional sales direct.or; Kevin Lilly.
      4                 a. Okay. Did you hear Joe panther?
      5                 A. yes, Joe panther. And then this          from
      6           reading this,       Adam, who was somebody I didn't
      7           know.
     B                O. Okay. And what r^¡as t.he   did Kevin Lilly
     9           say things in that conversation that concerned
10               you?
1l_                       A. yeah, he did initially, just hearing him
I2               come in and he was talking about how t.hey hire
13               prostit.utes at sal-es meetings, how t.hey al-l have
1-4              girls  at. these meetings, how he has a big suite so
l-5              if any of the guys needed to use iL, they could
t-6              use it, meaning if t.hey \,vere bringing girls back,
L7               f guess. So immediately it. \^/as very
1B               inappropr j-at.e .
1"9                      Okay. And did you, as a result. of hearing
                         O.
20              these commenLs, did you or Susan Schardt do
2I              anything to record the conversation?
22                   A. yes. I recorded it on my iphone.
23                   a. Okay- And did Ms. Schardt record the
24              conversation as well on her phone?
25                   A. yes.

                                                                              Page   38

                                       Veritext Legal Solutions
                                            800-336-4000
                                                                                             ApP-   L6
          Case 3:18-cv-01815-S Document 33 Filed 09/27/19        Page 19 of 52 PageID 237

      1                  a.   And how did you go about recording iL?
      2                  A.   On Voice Memo, which is a utility                 under
     3           the iphone.      So you just record          press record.
     4           And it v¿as aclual Ìy            f had the phone sitting
     5           ha1   fway i-n the room and halfwa-y in the balcony-
     6                   a.       Did you hear Kevin Lilly make any
                              Okay.
     7           comments about. specific female employees of
     B           MiMedx?
  9                     A.    Yes. Specifically,
                                               from what f     Lhe
10              biggest one that r recall is his comment.s he made
11              about. Robyn Scott. And he actually brought it up
L2              as saying, he said, Ding dong, t.he witch is dead,
13              referring to Robyn scot.t. and meaning t.hat she was
L4              no longer with the company. And he said, I had
15              everything to do with t.hat., her noL being with the
L6              company anymore . And t.hen he wenL on t.o sây,
1_7             She' s t.he kind of woman that could fuck up a wet
1B              dream.
T9                   a. From t.hose comments did you think that
20             Kevin Lil1y was responsible for Robyn Scott. no
21"            longer being with the company?
22                   A. Yes, he said t.hat.           .



23                   a. And from those comments did you think rhar
24             Robyn Scott. being a female was a factor in Kewin
25             Lilly not want.ing her to be with t.he company?

                                                                              Page 39
                                      Veritext Legal Solutions
                                           800-336-4000                                     App-   17
          Case 3:18-cv-01815-S Document 33 Filed 09/27/19            Page 20 of 52 PageID 238

      1                    A    Yes
      z                   a     What. \^/as your reaction             when you heard
      3          those comments?
      4                   A.    I actually       broke down crying at the time
      5          because I thought it was awful that he woul_d say
     6           t.hat about another human being and, you know,
     7           that's somebody's career- So it was actualÌy
     B          pretty emotional- for              me-
     9                    O In t.he interact.ions you saw Robyn Scot.t
 10             engage . r-n l-n the company, did she     was she
 11             prof essional- ?
 T2                    A.      Very prof essional_.
13                     o.Did you think it was ,appropriate to
1"4             describe her as a wit.ch?
15                     A       Nope   .


1_6                    a.   Did you writ.e anyt hing down when you were
I7             l- i st ening to t.he conversat ion?

1B                      A.  r did. I wrote down on a blue sheet of
L9             pape r , which f have here
20                    O        And t.hat.ts part. of Exhibit              2?
2a                    A        Correct.
22                    a  And what. did you writ.e down on the blue
23             sheet. of paper?
24                  A. f wrote down, "One person                        who    coul-d fuck
25             up a wet dream, RSD, Robyn Scott.'r

                                                                                 Page 40
                                          Veritext Legal Solutions
                                               800-336-4000                                     App-   18
          Case 3:18-cv-01815-S Document 33 Filed 09/27/19          Page 21 of 52 PageID 239

      1                 a.       Can you hold t.hat up f or the video.
      z                 A.       yes.
      3                   (Witness complying. )
      4               o- And is that. your handwriting on the blue
      5          piece of paper that is a part of Exhibit 2?
      6                 A.       Yes.
      7                 O. And can you read specifically                     what you
     B          wrote      down   -


     9                 A.        yes.   ,'One person who could fuck up a
                                                                                        weL
 10             dream, RSD, Robyn Scott. "
 11                  o- Did you hear Kevin Li1ly make any commenls
a2              about any other female employees with the
13              company?
74                    A.        I beliewe he made a comment about
                                 He                                                      a
15              sales     or an account execut,ive, sal-es rêp,
I6              Catherine     and I can'L remember her last name
L7              right now
1B                    O.   Is it Cat.herine Sulliwan?
L9                   A. Catherine Sullivan, correct.   And I,m
20             just      f'm reading that from my summary of the
21_            incident.     -



22                  a. Did Kevin f,illy make comment.s about
23             Cat.herine Sulliwan and how she gets business?
24                  A- yes.
25                    O. A.nd do you recall              specifically        what he

                                                                               Page 4L
                                        Veritext Legal Solutions
                                             800-336-4000                                     App.   19
          Case 3:18-cv-01815-S Document 33 Filed 09/27/19          Page 22 of 52 PageID 240

      1          said about. Catherine Sullivan?
      2               A. T don'L recall exactly.
      3               a. Okay. Do you have a general_ recoll_ection
     4           about the t.ypes of comments?
     5                 A.Yes, that she used her femininity,                        and I
     ç,         beliewe he actually said her tits to get
     7          business.
     B                 O. Okay. Did you regard that as a sexist
     9          comment     ?

10                     A.       Yes.
11                    O. Then act.ually af ter your noLe about
I2              catherine sullivan in Exhíbit 6, did he arso make
13              a comment I think you wrot.e down, 'ìf would like
14              t.o go on record about number t.wo. il
15                              Do you know what. that was referring                to?
16                    A.        That. \^/as referring
                                              to the commenL that
T7             Kewin Lilly made about Robyn scott about a person
1B             that could fuck t-1p a weL dream.
1,9                  0. Okay. All right .
20                   A. .So to me that was him      I mean, obviously
2T             talking about his erection, and I just. thought
22             that \^¡as very sexually inapproprj-ate.
23                  O. Okay. And we may l_isten to a part of the
24             recording in a bit., but did the       did the
25             recording you had of Kewin Li1ly's conversation

                                                                               Page 42
                                        Veritext Legal Solutions
                                             800-336-4000                                     App.   20
           Case 3:18-cv-01815-S Document 33 Filed 09/27/19       Page 23 of 52 PageID 241


      1          national- team meeLing that you overheard on
      2          January 30th, 201-7 about. Robyn ScoLt a
      3          conversation, commenL, slur, joke or gesture of a
     4           sexual nat.ure which unreasonably int.erfered with
     5           an employee's work performance or unreasonably
     6           created an intimidating,            host.ile or offensive
     "-1
                 working environment?
     B                  A.   Yes.
  9                    O. Was the fact that Kevin Lilly was making
10               sexist commenLs about female employees of MiMedx
11               so loud1y that ot.her employees, including f emale
a2               employees, could hear it, did t.hat. cause you
13               concern as a female employee of t.he company?
14                     A.    Yes.
15                     O. Did it. cause you concern t.hat your ne\iv
I6              t.hat Kevin Li1ly in his position       in his new
L7              posit.ion \,vas now over t.he chain of command that.
1B              you answered to car¡se you concern as a female
1,9             employee of MiMedx?
20                     A.    Yes.
2A                     a     V{hat was your purpose of sending Lhis
22              emai1, Exhibit       9?

23                    A  Just to document basically what f pulled
24              from our own employee handbook as sexual
25              harassment.. I just wanted to puL it j-n

                                                                             Page   59

                                      Veritext Legal Solutions
                                           800-336-4000                                  App.   2L
          Case 3:18-cv-01815-S Document 33 Filed 09/27/19          Page 24 of 52 PageID 242

      1          number two.
      2                a. By MR. SMITH: fn Lhe email that you
      3          that is Bxhibit 6, on the second page you
      4          indicate, ,'I recorded 43 minut.es of this
      5          conversation.      "

     6                       Do you recal-l t.hat?
     '7
                        A.   YCS.

     B               o. And it courd have been a ri.tre bit more
     9          or a little bit. less, buL it was in t.he 43 -minute
 10             range   ?

 11                     A.   Yes.
L2                    a. And the recording of the Kevin Lilly
13              incídent that you made on January 3oth, 2ori                        was
1-4             around 43 minutes?
l_5                     A.   Yes.
1,6                   a.     And you sent. me a copy of that,. correct?
L7                    A.     Yes.
1B                   O. After I submit.ted the subpoena to |ou;
a9             correct ?
20                   A. Correct         .


2L                   O. And T 'm going t.o play almost. t.he last g
22             minutes of it and then lm going to ask you if you
23             can identify Kewin Lilly's voice on t.hat
24             recording.   Okay?
25                  A. okay.

                                                                               Page 64
                                        Veritext Legal Solutions
                                             800-336-4000                                     App-   22
          Case 3:18-cv-01815-S Document 33 Filed 09/27/19                  Page 25 of 52 PageID 243

      1                            (VüHEREUPON,         the audio recording            was
      2          played.      )


      3                            (Audio recording paused-                  )


      4                   a        BY    MR.    SMfTH: f s that Kevin LiJ-ly's
      5         voice?
      6                   A        Yes.
     7                             (Audi o recording resumed.                    )


     B                             (Audio recording paused-                  )

     9                 0          BY MR. SMïTH: Now, orl the record.ing there
10              v/as a male voice that said, Ding dong, the witch
1l-             is dead.
I2                                Did you hear that?
13                    A           Yes.
T4                     O.         And whose voice is that?
15                    A           Kevin Lil1y.
L6                                (Audio recording resumed. )
1_7                      (Audio recording paused. )
1_B                 a. BY MR. SMITH: Did you hear a male voice
L9             say, "The most hated woman in the company', ?
20                  A. Yes. Kevin Lilly.
21-                   a           Was that voice Kewin Lilly?
22                    A           Yes.
23                    a           Who was he referring                to?
24                    A           Robyn Scot.t.
25                                (Audio recording resumed. )

                                                                                       Page 65
                                               Veritext Legal Solutioris
                                                    800-336-4000
                                                                                                  APp.   23
           Case 3:18-cv-01815-S Document 33 Filed 09/27/19         Page 26 of 52 PageID 244


       1                      (Audio recording paused. )
      2                  a . BY MR. SMITH: Did he just                       did t.he        mal_e
      3           \,¡olce just refer to Pete?
      4                 A.  f 'm not sure who he v/as  if he \^ias
      5          t.alking about being in Carlton's office or Joe or
      6          PeLe.   frm not sure.
     7                       (Audio recording resumed.              )

     B                       (Audi o recording paused.)
     9                  a     BY  . SMrTH: Did Kevin Lil1y jusr. say,
                                   MR

 10              'r Pete looks over. . . " ?

 11                     A. Yes, correct.
 1,2                        (Audio recording resumed. )
13                       (Audio recording paused.. )
I4                    a. By MR. SMf TH : I rm going to pause                     t.he
15               recording.
1,6                           Doesin the recording does Kevin Lil1y
1_7             indicate     does he state that. he told pete that
1B              Robyn scot.t is the one person he doesn'L like in
19              the company?
20                     A-     Yeah, f beliewe he saíd he hates her.
2I                          (audio recording resumed. )
22                      (audio recording paused. )
23                   O. BY MR. SMTTH: Did Kewi-n Lilly on t.his
24              recording just sLate, rrwe could f ire hrer ass or                       we

25              could Rf F her or whaLewer't ?

                                                                               Page     66

                                        Veritext Legal Solutions
                                             800-336-4000                                       App-   24
          Case 3:18-cv-01815-S Document 33 Filed 09/27/19        Page 27 of 52 PageID 245

      i                  ö     Yes.
      2                      (Audío recording paused.            )


      3                  a     BY MR. SMITH:        Have we just
                                                          listened to
     4           over     a l- ittle over eight minut es of t.he
     5           recording you made on January 30rh, 20I'7 of Kevin
     6           LiJ-ly and the other employees at the national team
     7           meet   ing?
     B                      MR. JONES: At. this point. I just. want. to
     9           int.erj ect because no\^/ we'|ve heard the   what.ever
10              it was, seven or eight. minut.es of recording, and I
11              wanL to enter our stipulation    and my objections.
I2                       MR. SMITH: Okay.
13                       MR . ,JONES : And my re s e rvat i ons             .


1,4                        So obviously we haven'L been able t.o
l-5             aut.hent.icate any of t.his, not. that we ever will,
a6              but if we chose to get an expert to see if there
L1              were any breaks or changes or muffling or who all
1B              the people are t.hat are heard on here gíggling or
19             makíng int.erj ections, wê havenr t. done that.. And
20             that. woufd also possibly bear on the authenticiLy.
21,                       But for what it.'s wort.h, the witness has
22             saíd it's her tape, she's given it. t.o you and it's
23             played so we don't. have any object.ion on that.
24             score. Yourre just trying to inLerrogate her on
2s             t.he issues.

                                                                                Page   6'7

                                      Veritext Legal Solutions
                                           800-336-4000
                                                                                             App-   2s
          Case 3:18-cv-01815-S Document 33 Filed 09/27/19           Page 28 of 52 PageID 246

      1                not going to, you know, try Lo st.op that
                 we I re

      z                    MR. SMrTH: Right. And yourre not waav]-ng
      3          any objection you might have to whether it v¡a s
      4          l-egally recorded or to have it examined by                       someone
      5          forens ical 1y?
      6                      MR.       JONES   :   Agreed.
      7              a. By MR. SMITH: Al_l right.      At t.he end of
      ö         the recording that v/e listened t.o during your
     9          deposition, does t.he voice of Kevin Lilly sLate,
 10             when t.alking about Robyn Scott., t.hat she cou1d
11              fuck up a wet dream?
T2                    A. Yes       .


13                          (Deposition Exhibit No. 1O was marked. for
I4              identifícation.  )


15                     O.   BY MR. SMITH:             I   tm
                                                 going to show you
T6              whaL,'s ma rke d as Exhibit. 10 , which is an email
I7              appears to be an email you sent to Tim O'Brien on
1B              Feb rua ry 6, 2Oa7 .

I9                          Do you recal1 sending that email?
20                    A.    Yes.
2l-                   a.    Was this
                                  around the time    was t.his
¿¿             short 1y after when you discussed the Kevin Li1ly
23             inci-dent with Tim o'Brien?
24                    A.    Yes.
25                    a.    And you wrote, ,,Tim, Irve had iL.                     lrle are

                                                                                Page   69

                                         Veritext Legal Solutions
                                              800-336-4000                                    App-   26
          Case 3:18-cv-01815-S Document 33 Filed 09/27/19              Page 29 of 52 PageID 247

      1                 a. And then on March 2nd you received the
      2          l-et.t.er telling you that. they had concl_uded the
      3          investi_gation that we previously looked at?
      4                     A.    Correct.
      5            _        a.    And t.hen shortly          af ter t.hat you
      6          res igned?
     "7
                           A.     yes, r resigned-             r berieve it was March
     B          3rd.
     9               o. okay. And ter-r the r-adies and gent.remen
 10             of Lhe jury why you resigned.
 11                  A. r resigned due to MiMedx's poor handling
I2              of the resol-ution of the incid.ent that r reported.
l-3             f did not feel- comfortable reporting to Kevin
1-4             Lilly at that time and felt. that. my barance with
15              work and family, t.hat. I woul_d need. to take  or
1_6             to no longer be with t.his company.
1-7                O. Díd you hear Kevin Lilly make sexist
1B             comments about. Robyn Scott. on January 3Oth,
19             2077    ?

20                         A.    Yes    .


2T                  a. Oid you hear Kevin Lil1y say he had every
22             part in havi-ng Robyn scot.t. terminated from the
23             company?
24                     A.        Yes.
25                     a.        Did you hear Kevin Li1ly say t.hat                  he

                                                                                   Page   75

                                            Veritext Legal Solutions
                                                 800-336-4000                                  App-   27
          Case 3:18-cv-01815-S Document 33 Filed 09/27/19       Page 30 of 52 PageID 248

      1          discussed with pete petit, Joe Longo and others
      2          Lhat they could terminate Robyn Scot.t or they
      3          could subject her to a reducLion in force?
      4               A- Correct.
      5              a. And is it your understanding that. Robyn
      6         was subjected to a reductlon in force?
      7                A-    Yes.
      B                a- From the context. of the conversation you
     9           overheard on January 30th, 2OA7, did      was Kevin
 10              Lilly indicating that they were trying t.o make it
               'look like she \^/as being
1l-                                       subjected. to a reduction
I2               in force in a real att.empt t.o get rid of her?
1-3                   A. Yes.
1-4                   a.    Switching gears a l-itt.le bit.
15                          Did you see tissue mist.agged at MiMedx?
L6                    A-    Yes.
1_7                  a. What is mist.agging of tissue, for t.he
1B             benefit of the ladies and gent.lemen of the jury?
19                   A. Tagging of t.issue within the organization
20             was for reporting of commissions, so basically
21-            o\,vnership of who sold the tissue, meaning sales
22             were      direct sales rep with the company or
23             disLribut.or with the company tagging those t.issues
24             to procedures as well-. So making       because it ís
25             an allograft,   it is a human tissue, it would need

                                                                            Page 76
                                     Veritext Legal Solutions
                                          800-336-4000
                                                                                       App.   28
          Case 3:18-cv-01815-S Document 33 Filed 09/27/19         Page 31 of 52 PageID 249

      1          STATE OF ARTZONA
                                                             SS

      2          COUNTY OF MARICOPA
      3

      4

      5           BE fT      that the foregoing deposition
                          KNOWN

      6         was taken by me, SUSAN D. BfNGHAM, CR No. 50364,                    a
     7          Certified Reporter for the State of Arizona; that
,8              prior to being examined, the wit.ness named. was
     9          duly s\¡/orn to testify
                                      to the whole truth; t.hat the
 10             questions propounded and the ans\^/ers of t.he
 11             witness thereto \^¡ere taken down by me and
I2              thereafter reduced to computerized transcription
13              under my direction and supervision; that. the
L4              foregoing is a true and correcL transcript of all
15              proceedings had upon t.he t.aking of said
T6              deposit.ion, â11 done to the besL of my skil1 and
I7              ability.
1B                         f furt.her certify
                                          that. I am in no \^/ay
1_9            related to any party to said action nor in any                    way
20             interested in the outcome thereof.
21,                       DATED   at Phoenix, Arizona,            this 26th day of
22             August, 2O79.
23
24
                                             SUSAN D. BINGHAN, CR No. 80364
25

                                                                              Page 178
                                      Veritext Legal Solutions
                                           800-336-4000
                                                                                             App.   29
      Case 3:18-cv-01815-S
      Job No. 3398998      Document 33 Filed 09/27/19         Page 32 of 52 PageID 250

  1                   rN THE UNTTED STATES DISTRICT                  COURT
                  FOR THE NORTHERN DÏSTRICT OF TEXAS
  2                          DALLAS DÏVÏSTON
  3       JENNTFER R. SCOTT,
  4                  Plaintiff,
                                                  CIVIL ACTÏON
  5           vs.                                 FILE NO: 3 : 18-CV-0         18 15-S
  6       MÏMEDX GROUP, ïNC . ,
  7                  Defendant.

  I
 9                  VTDEOTAPED DEPOSTTION OF KEVTN LTLLY
10
11
I2                                   June L9,       20L9
                                       9:35 a       m.
13
L4
15
L6
                               LittlerMendelson, PC
17                            3344 Peachtree Rd, NE
                                      Suite 1500
18                                Atlanta cA 30326
1.9
20
2t
22
23
                        HEÏDT L. KOSARTCK, CCR-B-1139
24
25

                                                                             Page   1

                                   Veritext Legal Solutions
                                         800-336-4000                                    App.   30
      Case 3:18-cv-01815-S Document 33 Filed 09/27/19
      Job No.3398998                                               Page 33 of 52 PageID 251

  1             the witness.
  2                                     KEVTN LTLLY,
  3      Having been first   duly s\^rorn to state the truth,                         \^ras

  4      examined and testified as follows:
  5                                      EXAMINATTON

  6      BY MR. SMITH:
  7           0. Could you state your name for the Court                                and
 B       jury, sir?
 9            A.    It's Kevin Lilly.
10            0.    And who's your employer?
11            A.    I 'm employed by MiMedx.
t2            Q.    And how long have you been employed by
13       MiMedx?
1.4             A.      Coming up on four years.
15              a       And what's your current position?
L6              A       Currently, T'm the senior vice-president, of
T7       sales.
18              0.      Have you ever had your deposition taken
19      be   fore   ?

20              A.      Yes, I have.
27              o       How many t,imes       ?

22              A       One time.
23              o                 that?
                        V'lhen \^/as
24              A.      I thínk it \^ras last           f   all.      Sometime around
25      then.

                                                                                 Page   5

                                       Veritext Legal Solutions
                                            800-336-4000                                      ApP.   31
     Case  3:18-cv-01815-S
      Job No. 3398998      Document 33 Filed 09/27/19        Page 34 of 52 PageID 252

 1      interact with him after you left Matria but before
 2      you came to     to MiMedx?
 3           A. No.
 4           0. Okay. Vühat \^/as your      I believe you said
 5      your position right no\^/ is senior vice-president of
 6      sales ?
 l             A.     Yes.
 I           0. What \^/as your position in 2016?
 9           A. So in I bel-ieve it r,ì¡as January of 20I6t I
10      believe it \^/as national vice-president sal-es for
11      wound care.
T2             0.  Okay. And did      when did that next change
13       and what v/as the position?
L4            A. I don't recall the date. But sometime, I
15      believe, about a year later. It might have been tike
L6      end of January of 20L7.
L7            0. Okay. And what \^/as your ne\^/ position at
18      that time?
19            A. f don't recall if it \^/as T don't recal_l_.
20      I think it h/as just vice-president of sales.
2L            0. And then did your title change after that?
22            A. Yeah. I don't recall when. At some point
23      in time it became senior vice-president of sales.
24            O. Okay. Do you        do you have an j-dea of how
25      long you've been had that title?

                                                                          Page   13

                                  Veritext Legal Solutions
                                       800-336-4000                                     App-   32
      Case 3:18-cv-01815-S
      Job No. 3398998      Document 33 Filed 09/27/19          Page 35 of 52 PageID 253

  1            O.     Vüel-l-,   I 'm     f 'm going to ask you that.
  2            A.     Okay.
  3                   MR. JONES: lühat is the actual question
  4            pending, has he seen it?
  5                 MR. SMITH: No. My       my question v/as, h/as
  6            he ever in     in a hotel room with Kevin with
  7            him, Ricky Palmer, Joe Pa nther, Lane Clark and
  I            Frank Braly.
  9                 MR. JONES : Gotcha.
10                  THE TVITNESS : Okay. So your question was?
11       BY MR. SMÏTH:
L2           O. WelI, do you recall beíng in a hoteL room
13      with Ricky Palmer, Joe Panther, Lane Clark and Frank
L4      Braly on January 30, 20L7 at, the Ritz Carlton during
15      a sales meeting?
16           A. I do.
I7           A. And you've had a chance to read Exhibit 4l
18      correct?
1.9          A. Yes.
20           O. AIl right. And Amy Powers hras an employee
2t      of MiMedx, correct,?
22           A. Yes.
23           Q. Have you met Amy Powers?
24           A. I have.
25           0. And Susan Schardt was an employee for
                                                                            Page 54
                                    Veritext Legal Solutions
                                         800-336-4000                                 App.   33
     Case 3:18-cv-01815-S Document 33 Filed 09/27/19
     Job No.3398998                                          Page 36 of 52 PageID 254

 1      MiMedx?
 2            A.     Yes.
 3            O.     And you've met with Susan Schardt?
 4            A.     Yes.
 5            A.          in wound care or SSO?
                     V{as she
 6            A.  I befieve Susan \^Ias in wound care.
 7          A. And \^/as Amy Powers in wound care or SSO?
 B          A. I believe she hras in SSO.
 9          O. Okay. Robyn Scott, Amy Powers and Susan
10     Schardt are all females, correct?
11          A. Correct.
L2          0. And you're a male, correct?
13          A. Correct.
T4          O. Now, díd you ever state 500 bucks is the
15     going rate for a hooker during that occasion?
L6          A. No.
L7          O. Did anyone in your presence state t,hat or
18     something like t,hat?
19          A. Not that, I recall.
20          a. And then did       do you recall anyone in your
2L     group, this group of Mr. Pa1mer, Panther, Clark and
22     Braly and yourself , saying, lVê all have a girl at the
23     meet,ing?
24            A.     No.
25            A.     Okay. Did you state, If there's one person

                                                                          Page 55
                                  Veritext Legal Solutions
                                       800-336-4000                                     App.   34
     Case 3:18-cv-01815-S Document 33 Filed 09/27/19
     Job No.3398998                                          Page 37 of 52 PageID 255

 1      vühocan f uck up a !r/et dream it' s her, about Robyn
 2      Scott, on that occasion?
 3           A. I don't remember.
 4           O. Do you think you could have said it but you
 5      just don't recall?
 6           A. I don't recall.
 7           O. Okay. Did you ever state, "Bro, thank God,
 I     ding dong the wicked witch is dead" ? I had every
 9     part in that. And just so you know, I \^/as sitting
10     around, it \^/as Carlton and Longo h/ere in the room
11     with Nick and I . So I h/as in a meeting. We v¡ere
T2     doing all this transitioning shit and I 'm sitting
13     here going for me the number one hated r¡/oman in this
T4     company is her.
15                 Did you say that on that occasion?
16           A. I don't remember saying that.
L]           0. You coul-d have, you just don't recall?
18           A. T don't recall.
19           0. Okay. Did you ever sây, So I'm sitting in
20     another meeting where I told Pete, there's one thing
2T     that really bothered me about Robyn at the 20L6 NSM
22     and a lunch I had with her and several others at the
23     table. I started this conversation with her and how
24     I tried to bring everyone together. She said, Hêy,
25     wait a minute, 1et me tell- you about me. Kevj-n then
                                                                          Page 56
                                  Veritext Legal Solutions
                                       800-336-4000                                     App-   3s
      Case 3:18-cv-01815-S Document 33 Filed 09/27/19
      Job No.3398998                                          Page 38 of 52 PageID 256

  1      said, I took this to Pete. And Pete said, Kevin, Iet
 2       me stop you. Kevin said, And I \^las trying the best
 3       \nray to throw her under the bus.
 4                   Did you say anYthing like that on that
 5       occasion?
 6             A.     T don't recall.
 7             Q.     Who is Catherine Sullivan?
 I             A.     Catherine is a    currently?
 9             0.     Yes.
10             A.     Catherine is a regional sales director in
1l_      Houston.
L2             o.     Do you supervise her?
13             A.     She's in my reporting chain of command.
t4             Q.     In 20L6 did you supervise Catherine
15       Sullivan?
T6            A. Catherine v/as under my chain of command as
17       at I believe she r,rlas an AE on the wound care side.
1B            O. In 20L6 and 20L7 Catherine Su1livan \^Ias an
L9       employee of the comPanY?
20            A. Yes.
2L            O. Do you recall anyone on         well' do you
22       recall being in the hotel room with those individuals
23       on January 30r 2017?
24            A. Yes.
25            O. Okay. During that occasion in the hotel
                                                                            Page 57
                                   Veritext Legal Solutions
                                        800-336-4000                                     App.   36
      Case 3:18-cv-01815-S
      Job No. 3398998      Document 33 Filed 09/27/19         Page 39 of 52 PageID 257

  1      become a!úare that Amy Powers had made a sex
  2      discrimination or sexual harassment complaint about
  3      you?
  4             A. No. The only time I became aware that Amy
  5      Powers had said anything about me hras during my
 6       deposition with Mike Fox.
 7            0. Okay. And and what did you become a\^rare
 B      of then?
 9            A. f think he asked me a question about,, you
10      know, !{as there a conversation with those people in
1l_     the room?
I2            0. Okay. And and what did you indicate on
13      that occasion?
L4            A. That, I did not remember those comments.
15            O.   Okay . And then did anyone te I l- you
L6      that     when when did you become a\¡/are that Susan
L7      Schardt had made a sex discrimination or sexual
1B      harassment complaint about you?
19           A. Just nor¡r when you told me.
20           O. Okay. And did anyone ever indicate to you
2T      that there \^/as a recordíng of you? Other than the
22      attorneys for MiMedx.
23           A. No.
24           Q.    Okay . No one at MiMedx indicat.ed to you, We
25      have a recording of you?

                                                                           Page   59

                                   Veritext Legal Solutions
                                        800-336-4000                                     App.   37
      Case 3:18-cv-01815-S Document 33 Filed 09/27/19
      Job No.3398998                                          Page 40 of 52 PageID 258

  1      disciplinary in the letter or not.
  2           O.    Okay . lrlell , regardl-es s of what it said ,
  3      when you received it, did Thornton Kuntz indicate to
  4      you that you \^rere being disciplined?
  5           A. I don't recall.
  6           O. And then did, prior to receiving that
  7      document, did     \^rere you ever t,old, V'le ' re  We ' re

  8      looking into some allegations against yoür \^/e need to
 9       ask you some questions?
10            A. Yes.
11            0. And who indicated that to you?
L2            A. ft h/as in a meeting with Chris Cashman and
13       Thornton Kuntz.
L4              O.    okay.    And about when did that meeting take
1_5     place   ?

L6           A. It's probably, I'm guessing, like roughly a
17      week after our nationaL sales meeting.
L8           O. okay. And who where did the meeting take
19      place   ?

20              A.    They v/e met in Chris Cashman's of fice.
2L              O.    How long do you recall the meeting last,ing?
22              A.    I don't recall. Do you want me to
23      speculate?
24              O.    !fe11, do you think it           r^/as longer t,han
25      15 minutes?

                                                                           Page   61

                                   Veritext Legal Solutions
                                        800-336-4000                                     ApP-   38
     Case 3:18-cv-01815-S Document 33 Filed 09/27/19
     Job No.3398998                                         Page 41 of 52 PageID 259

 1          A. No.
 2          O. Okay. So you think         you      are you pretty
 3      comfortable that that meeting \tras less than
 4      30 minutes?
 5            A.     Yes.
 6           O. Okay. And what do you recall Chris Cashman
 7      saying in that meeting to you?
 8           A. f recall he said, There \^rere some
 9      allegations made, you know, about your you know. Do
10      you remember making any statements?
11           a. Okay. Did he        did he offer specific
t2      statements that had been alleged that you said?
13            A. I don't recall if he did or not.
T4            Q. Okay. Did he ask you if you had made any
15     statements about women?
16          A. I believe so.
L7          O. Did he ask you if you had made any
18     statements about Robyn Scott?
19          A. I don't know
20          Q. Okay. You don't recall?
2L          A. I don't recall.
22          O. All right,. Did Thornton Kuntz say anything
23     at the meeting?
24          A. Yes.
25          A. Okay. First of all, back to Cashman. V[hat
                                                                         Page   62

                                 Veritext Legal Solutions
                                      800-336-4000                                   App-   39
     Case 3:18-cv-01815-S Document 33 Filed 09/27/19
     Job No.3398998                                          Page 42 of 52 PageID 260

 1      referring to Frank Braly? Did you ever refer to
 2      Frank Braly as Bra?
 3            A. No.
 4            A. Okay. Bra, thank God ding dong the wicked
 5      with is dead. I had every part of that. Come here.
 6      f had every part of that. And just so you know, I
 7      Ìras sitting around, it \^/as Carlton and Longo \^/ere in
 B      the room with Nick and I . So I \^/as in a meeting. We
 9      hrere doing all this transitioning shit.    And I'm
10      sitting here going for me the number one hated \^/oman
11      in this company is her.
L2                  Do you see where I read that?
13            A. Yes.
L4            0. Did you state that on January 30, 20L1?
15            A. I don't remember stating that,.
L6            O. Could you have said it?
L7                  MR. JONES: Objection to the form.
1B                  THE WITNESS: I dON't KNOW.
L9     BY MR. SMITH:
20            A. Did you ever f eel that Robyn Scott \^¡as the
2L     number one hated hroman in MiMedx?
22         A. I don't know.
23         a. Vüell, I'Ír asking you did you ever feel that
24     way?

25            A.     No.

                                                                          Page 66
                                  Veritext Legal Solutions
                                       800-336-4000                                 ApP-   40
      Case 3:18-cv-01815-S
      Job No. 3398998      Document 33 Filed 09/27/19         Page 43 of 52 PageID 261

  1            O.     Did you ever think that?
 2             A.     No.
 3             0.  Okay. Now, are you saying you didn't make
 4       this statement that's in quotes t ot you just don't
 5       recall making it?
 6            A. I don't remember.
 7            O. You coul-d have, yoü just don't remember,
 8       correct?
 9                    MR. JONES: Objection to the form.                      It's
L0             been asked    it's been asked and answered that,
1_1            he didn't even feel or think that.
L2                   MR. SMITH: We11, my       my question is
13             different.
L4                   MR. JONES: You're asking him if he didn't
1_5            think that but he said it, anyway?
L6                   MR. SMITH: lrlell, I 'm asking him
L7      BY MR. SMÏTH:
1B             O.   Did you    did you ever state, Thank God
L9      ding dong the wicked witch is dead. I had every part
20      of that. Come here. I had every part of that,. And
2t      just so you know, I \^Ias sitting around, it \^ras
22      Carlton and Longo r,tlere in the room with Nick and I.
23      So I \^/as in a meeting. We \^Iere doing all this
24      transitioning shit. And r'm sitting here         sitting
25      here going for me the number one hated \^roman in the

                                                                           Page     67

                                   Veritext Legal Solutions
                                        800-336-4000                                     App- 4r
     Case
     Job   3:18-cv-01815-S
         No. 3398998       Document 33 Filed 09/27/19         Page 44 of 52 PageID 262

 1      company         is her, closed quotes. Did you ever                say
 2      that   ?

 3            A. I don't remember.
 4            O. Okay. Now, Mike Carlton is       or what r,rras
 5      his position as of January 30, 20I7?
 6            A. It doesn't say.
 7            O. Well, do you      do you recall what his
 8      position h/as as of January 30, 20L7?
 9           A. I think he was SVP globaJ- sales.
10            o.   Okay. And then v/as there a Nick that worked
11      for the company in January of     January 2017 |
I2     December 20L6?
13                 A.     There hrere probably many Nicks.
L4                 0.     Okay. Vüas there a Nick Andolino?
15                 A.     Yes.
16                 a.    Okay. And then Joe Longo, he worked for the
L7     company          in December 20L6 and January 2017, correct?
1B           A. Yes .
L9           O. Okay. Okay. Now, and then further down
20     where the number 2 is, in quotes there's a statement
2l     attributed to you about Robyn. If there's one person
22     who could fuck up a wet dream it's her, closed quote.
23     Did you ever make that statement on June 30' 20L7?
24               MR. JONES: Objection; asked and answered.
25               t'H.U WI'I'NESS: Not that Ï recall.

                                                                           Page   68

                                   Veritext Legal Solutions
                                        800-336-4000                                     App-   42
     Case 3:18-cv-01815-S
     Job No. 3398998      Document 33 Filed 09/27/19         Page 45 of 52 PageID 263

 1      BY MR. SMITH:
 2            0. Vùell-, do you specif ically remember not
 3       saying it? Or do you just not remember?
 4            A. I don't remember.
 5            0. Okay. All right. Were those statements
 6      that h/e just read in Exhibit 5t that I just read to
 7      you, \^/ere those the types of statements that Chris
 B      Cashman asked you about in the meeting between you,
 9      Chris and thornton Kuntz?
10            A. I don't recall.
11            0. Did Chris Cashman ever, in the meeting with
L2      Thornton Kuntz that you previously testified, ask you
13      if you had ever said ding dong the witch is dead?
L4            A. I don't recall.
15            0. Did Chris Cashman ever ask you if you had
16      made a statement that you had every part of being
L7      involved in Robyn Scott's separation from the
18      company?
19           A. I don't recall-.
20           A. Did Chris Cashman ask you if you said Robyn
2L      Scott r¡/as the number one hated woman in the company?
22           A. I don't recaIl.
23           A. Did you ever talk to Pete Petit about Robyn
24      Scott   ?


25              A.   I don't remember.

                                                                           Page 69
                                  Veritext Legal Solutions
                                       800-336-4000                                     App.   43
         Case  3:18-cv-01815-S
          Job No. 3398998      Document 33 Filed 09/27/19        Page 46 of 52 PageID 264

     1      And I think I said yes.
     2            O. Okay. Nowr \o/ê have come it further goes
     3      oûr We advised you that \^/e would be conducting
     4      confidential investigative conversations with all of
 5          the individuals that \^¡ere alleged to have been in the
 6          room during the overheard conversations.
 7                     We have completed that investigation and
 B          have discussed the accusations with Ricky palmer,
 9          Lane clark, Frank Braly, Joe panther and Adam Domecq.
10          In our discussions with those individual_s, the
11          alleged comments that you advised us r¡/ere not said
T2          during the conversations of January 30th could not be
13          confirmed as spoken by you or someone el-se. rn those
T4          discussions, the certain comments that you
15          acknowledge saying hrere confirmed as being said by
L6          you.
I7                   Okay. Did anyone else in the hotel room on
1B         January 30, 20L7, when you vrere hosting these fellow
19         male employees, did anyone else make any comment
20         about Robyn Scott that you remember?
2L              A. I don't remember.
22              O. Okay. Did anyone el-se make a comment about
23         Robyn being the    the most hated person in the
24         company?
25                 A.    I don't remember.

                                                                              Page   74

                                      Veritext Legal Solutions
                                           800-336-4000                                     App-   44
         Case 3:18-cv-01815-S
         Job No. 3398998      Document 33 Filed 09/27/19        Page 47 of 52 PageID 265

     1           O. Did anyone else state that Robyn Scott couLd
 2          fuck up a \¡/et dreamt ot \^/ords to that effect?
 3               A. I don't remember.
 4               0. lrlould you agree that an employee of MiMedx
 5         who makes comments like that woul-d violate MiMedx' s
 6         sexual harassment, and sex discrimination policy?
 7               A. I don't know.
 I               O. Okay. Do you think a male employee that
 9         says that a female employee could fuck up a wet
t0         dream, do you think a male employee of MiMedx that
11         makes that statement,, violates the company's policy
72         against sex discrimination and/or sexual harassment?
13              A. I don't know.
T4               O. Okay. Do you think if a male employee of
15         MiMedx says that a female employee gets business
16         because of her chest., that that would violate
17         MiMedx's policy against sex discrimination and/or
18         sexual harassment?
19              A. I don ' t, know
20              Q. Now, going down two paragraphs to the
2L         paragraph that starts, Please be advised, do you see
22         that,?
23              A. I do.
24              O. Please be advised that although the comments
25         we confirmed you made regarding Robyn Scott, \^rere not

                                                                             Page   75

                                     Veritext Legal Solutions
                                          800-336-4000                                   APp.   45
         Case  3:18-cv-01815-S
          Job No. 3398998      Document 33 Filed 09/27/19        Page 48 of 52 PageID 266

     1                            CERTÏFTCATE
     2

 3                        It HEIDI KOSARTCK, CCR No. B-1139, Certified
 4                 Shorthand Reporter, certify:
 5                        That the foregoing proceedings v/ere taken
 6                 before me at the time and place therein set
 7                 forth, êt which time the witness was put under
 I                 oath by me i
 9                       That the testimony of the witness, the
10                questions propounded, and the objections and
1L                 stat,ements made at the time of the examination
T2                \^/ere recorded st,enographically by me and r^/ere
13                thereaft,er t,ranscribed; .
T4                       That the foregoing is a true and correct,
15                transcript of my shorthand notes taken.
L6                       I further cert,ify that I am not a relative
t7                or employee of any attorney or the partiesr nor
18                financially interested in the action.
19                       I declare under penalty of perjury under the
20                laws of Georgia that the foregoing is t'rue and
2L                correct .
22                       Dated this 2nd day of July, 20L9.
23
24
                                          HEIDI L. KOSARTCK, CCR-B-1139
25

                                                                             Page   110

                                      Veritext Legal Solutions
                                           800-336-4000                                     App.   46
 Case 3:18-cv-01815-S Document 33 Filed 09/27/19                     Page 49 of 52 PageID 267
          Job No. 3398998

      1      ERRA,TA for ASSTGNMENT 3398998
      2      I, t.he undersigned, do hereby certify that, f have
             read the transcript. of my testimony, and. that
      3

      4                     There are no changes noted.
      5         X           The following changes are noted
      o

            Pursuant. to Rule :0 (7) (e) of the Federal Rules of
     7      Civil Procedure and/or O.C.G.A. 9-L1-30 (e) , any
            changes in form or substance which you desire to make
     B      to your deposiL.ion testimony sha1l be entered upon
            the deposition with a stat.ement of the reasons given
     9      for makÍng them. To assist you in making any such
            correcLions, please use the form below. ff
10          additional pages are necessary, please furnish same
            and attach.
11
T2          Page    10       Line    25     Change     Spectris should be SgectRx
L3
),4        Reason for change              correction
15          Page 94 .- Line         25      Change      AK should be Bk
16
1,7        Reason for change              correction

1B         Page'             Line          Change
1,9
20         Reason for change
2I         Page---           Line          Change
22
23         Reason for change
24         Page*_-          Lirte          Clrange
25



                                          Veritext Legal Solutions
                                               800-336-4000                      JUi_ 3        I    2,31!ì


                                                                          ii:j::ir: i.: . i;.,.,i ::.,)t :)t.:!ji
                                                                                                                    App-   41
 Case 3:18-cv-01815-S Document 33 Filed 09/27/19          Page 50 of 52 PageID 268
         Job No. 3398998

     1      Reason for change
     2      Page_*_-_ Line_____ Change
     3

  tÀ        Reason for change
     5      Page--__-_ Line_____ Change
     6

  7         Reason for change
  B         Page_--_ Line_____ Change
  9

10         Reason for change
11         Page____ Line_____     Change
I2
13         Reason for change
14         Page_____ Line_____ Change
t-5
16         Reason for change
L7
l-B
19
                                         KEVTN LILLY
2A

2I         Sworn to and subscribed before            me    rhi S
              st day of        *f,,1o                     20l-9                trl I
                                                                                           LE Y
                                                                                                 I ,,

¿¿
                                                                                   x(ÞtY
23
                                                                   ()
                                                                                   ìL'-.'                       4-

          NOTARY PUBTJIC                                                                Ptlgv-

24        My commission expires:             t)\ 3) 7¡¡à
                                                                               It co tl ¡t
25

                                                                       1' Pã'c{e-  'L.Lz
                                                                  'r,"
                                                                   1i    ,.  --   i ., l^.,t,.,.,-"

                               Veritext Legal Solutions
                                                                            JUL 3 1                  2iJI9
                                    800-336-4000
                                                                    \j(ìrr :iii,   ir   L l"i:,1¿|   !   c1,-;il'-:;:s

                                                                                                                         48
      Case 3:18-cv-01815-S Document 33 Filed 09/27/19                    Page 51 of 52 PageID 269



          January 30,2017                              æ
                                      THE RITZ - CARLTON
                                               ORLANDO, GR,ANDE LAKES
      Dear Gr¡est.

      We hope you are enjoying your visit r,vith us!

      Please accept our sincerest apologies for the inconvenience you may have experienced
      earJy this nroming when one of our main pool pumps malfunctionecl
            tly activating our alert system. At this tinre. we have addressecl this issue ancl clo
                    any ftrrther diSturbances.

                                                                          lia VC                 or   neëd,
                                                                                               Receptibn




a':
;i,


      :




                                 'l f ,-&'t\


          ,It"-'          I j,   11
                                 li
                                 ì
                                       ç.\                                                                                 ,\   ,'"




                                               K:o             R
                                                                                                       '' ..   t..




                                                                                                                      'i
                                                         rt, 32837 4o7.zo6.z4co                                APP-   49
             40rz   CENTRAL FLO¡tlDA pARKwAY, ORLANÞO,                             RITZcARLTON.ç9M
Case 3:18-cv-01815-S Document 33 Filed 09/27/19   Page 52 of 52 PageID 270




AMY POWERS AUDIO RECORDING OF KEVIN LILLY
      AND OTHERS ON JAI{UARY 3O,2OT7
       AT THB RITZ CARLTON HOTEL

            SUBMITTED BY MANUAL F'ILING




                                                                             App-   50
